Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”), dated as of July 16,
2013, is made by and among SPECTRUM PHARMACEUTICALS, INC., a Delaware
corporation (the “Borrower”), ALLOS THERAPEUTICS, INC., a Delaware corporation,
the other Loan Parties (as defined in the Credit Agreement (as defined below))
signatory hereto, BANK OF AMERICA, N.A., in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement) (in such capacity, the
“Administrative Agent”), and as Swingline Lender and L/C Issuer, and each of the
Lenders signatory hereto. Each capitalized term used and not otherwise defined
in this Amendment has the definition specified in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement dated as of September 5, 2012 (as hereby
amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”),
pursuant to which the Lenders have made available to the Borrower a revolving
credit facility;

WHEREAS, the Borrower has advised the Lenders and the Administrative Agent that
it intends to, directly or indirectly, acquire all of the Equity Interests of
Talon Therapeutics, Inc., a Delaware corporation (“Talon”) pursuant to a Stock
Purchase Agreement by and among Eagle Acquisition Sub, Inc., a Delaware
corporation, Warburg Pincus Private Equity X, L.P., Warburg Pincus X Partners,
L.P., Deerfield Private Design Fund, L.P., Deerfield Special Situations Fund,
L.P., Deerfield Special Situations Fund International Limited and Deerfield
Private Design International, L.P., in the form attached hereto as Exhibit A
(the “Talon Acquisition Agreement”; and such acquisition, the “Talon
Acquisition”);

WHEREAS, the Borrower and the other Loan Parties have requested that the Credit
Agreement be amended in order to permit the Talon Acquisition, reduce the
Aggregate Commitments for the revolving credit facility to $50,000,000 and make
certain other amendments as set forth herein;

WHEREAS, the Administrative Agent and certain of the Lenders are willing to make
such amendments on the terms and conditions contained in this Amendment; and

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in proper alphabetical order:

“ ‘First Amendment’ means that certain Amendment No. 1 to Credit Agreement,
dated as of the First Amendment Effective Date, by and among Borrower, the other
Loan Parties, the Administrative Agent and the Lenders signatory thereto.



--------------------------------------------------------------------------------

“ ‘First Amendment Effective Date’ means July 16, 2013.”

“ ‘Talon’ means Talon Therapeutics, Inc., a Delaware corporation.”

“ ‘Talon Acquisition’ means the Acquisition by the Borrower, directly or
indirectly, of all of the Equity Interests of Talon pursuant to and in
accordance with the Talon Acquisition Agreement.”

“ ‘Talon Acquisition Agreement’ means that certain Stock Purchase Agreement by
and among Eagle Acquisition Sub, Inc., a Delaware corporation, Warburg Pincus
Private Equity X, L.P., Warburg Pincus X Partners, L.P., Deerfield Private
Design Fund, L.P., Deerfield Special Situations Fund, L.P., Deerfield Special
Situations Fund International Limited and Deerfield Private Design
International, L.P.”

“ ‘Talon Acquisition Documents’ means the Talon Acquisition Agreement and each
other agreement, instrument or other document (including, without limitation,
employment agreements with the senior management of Talon) (together with all
exhibits, schedules and appendices thereto) entered into by any Loan Party in
connection with the Talon Acquisition.”

(b) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting the pricing grid set forth therein and
inserting the following in lieu thereof:

 

Pricing
Level

  

Consolidated

Leverage Ratio

   Eurodollar Rate &
Letter of Credit
Fee     Base
Rate     Commitment
Fee   1    Less than 0.50 to 1.00      3.75 %      2.75 %      0.375 %  2   
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00      4.00 %   
  3.00 %      0.500 %  3    Greater than or equal to 1.00 to 1.00      4.25 %   
  3.25 %      0.625 % 

(c) Clause (d) of the definition of “Indebtedness” set forth in Section 1.01 of
the Credit Agreement is amended in its entirety, so that as amended such clause
(d) shall read as follows:

“(d) all obligations (including, without limitation, Earnout Payments to the
extent (but only to the extent) that such Earnout Payments are earned, due and
payable but excluding working capital and other similar purchase price
adjustments) of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and not past due for more than one hundred twenty (120) days after the date on
which such trade account was created unless the same are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP);”

 

2



--------------------------------------------------------------------------------

(d) Section 5.18(a) of the Credit Agreement is amended in its entirety, so that
as amended Section 5.18(a) shall read as follows:

“(a) Subsidiaries, Joint Ventures, Partnerships and Equity Investments. Set
forth on Schedule 5.18(a), is the following information which is true and
complete in all respects as of the Closing Date and as of the last date such
Schedule was required to be updated in accordance with Section 6.02: (i) a
complete and accurate list of all Subsidiaries, Joint Ventures and partnerships
and other equity Investments with a value in excess of $100,000 of the Loan
Parties as of the Closing Date and as of the last date such Schedule was
required to be updated in accordance with Section 6.02, (ii) the number of
shares of each class of Equity Interests in each Subsidiary outstanding,
(iii) the number and percentage of outstanding shares of each class of Equity
Interests owned by the Loan Parties and their Subsidiaries and (iv) the class or
nature of such Equity Interests (i.e. voting, non-voting, preferred, etc.). The
outstanding Equity Interests in all Subsidiaries are validly issued, fully paid
and non-assessable and are owned free and clear of all Liens. There are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party or any Subsidiary (until the consummation of Step Two of the
Allos Acquisition, other than Allos) thereof, except (i) such options and
warrants relating to the Equity Interests of Talon to the extent that such
options and warrants were in existence prior to the First Amendment Effective
Date or (ii) as otherwise contemplated in connection with the Loan Documents.”

(e) Section 6.11 of the Credit Agreement is amended in its entirety, so that as
amended Section 6.11 shall read as follows:

“6.11 Use of Proceeds.

Use the proceeds of the Credit Extensions to (a) finance in part the Allos
Acquisition, (b) repay the existing Indebtedness set forth on Schedule 4.01(k),
(c) pay fees and expenses in connection with the Transaction, (d) finance in
part the Talon Acquisition and Permitted Acquisitions and the payment of fees
and expenses incurred in connection therewith, and (e) provide ongoing working
capital and for general corporate purposes not in contravention of any Law or of
any Loan Document.”

 

3



--------------------------------------------------------------------------------

(f) Section 7.02(g) of the Credit Agreement is amended in its entirety, so that
as amended Section 7.02(g) shall read as follows:

“(g) Indebtedness consisting of Earnout Payments incurred by the Borrower or a
Subsidiary in connection with the Allos Acquisition, the Talon Acquisition or a
Permitted Acquisition and the portion of the Allos Acquisition purchase price
payable upon Step Two of the Allos Acquisition;”

(g) Section 7.03 of the Credit Agreement is amended by (i) deleting the word
“and” from the end of subsection 7.03(o), (ii) replacing the period at the end
of subsection 7.03(p) with “; and”, and (iii) adding the following new
subsection 7.03(q) after subsection 7.03(p):

“(q) the Talon Acquisition so long as:

(i) no Default shall then exist or would exist after giving effect thereto;

(ii) the Loan Parties shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to the incurrence of any
Indebtedness to finance the Talon Acquisition on the date of closing thereof,
the Loan Parties are in compliance with each of the financial covenants set
forth in Section 7.11 (after giving effect to any amendments to such financial
covenants after the First Amendment Effective Date and prior to the consummation
of the Talon Acquisition);

(iii) the Administrative Agent, on behalf of the Secured Parties, shall have
received (or shall receive within ten (10) days after the closing of the Talon
Acquisition or such later date as the Administrative Agent shall agree in its
sole discretion; provided that, with respect to deposit and securities accounts
and owned real property, in each case, if any, such deadline shall be forty-five
(45) days after the closing of the Talon Acquisition (or such later date as the
Administrative Agent shall agree in its sole discretion) a first priority
perfected security interest (subject to Permitted Liens) in all property
(including, without limitation, Equity Interests) (other than Excluded Property)
acquired with respect to Talon in accordance with the terms of Section 6.15 and
Talon, if a Person, shall have executed a Joinder Agreement in accordance with
the terms of Section 6.14;

(iv) the Administrative Agent and the Lenders shall have received (A) a
description of the material terms of the Talon Acquisition, including, without
limitation, (x) a copy of the Talon Acquisition Agreement and (y) a statement of
sources and uses, in each case, in form and substance reasonably satisfactory to
the Administrative Agent and the Lenders, (B) consolidated projected income
statements of the Borrower and its Subsidiaries (giving effect to the Talon
Acquisition), including, without limitation, a pro forma starting balance sheet,
and (C) prior to or concurrently with the consummation of the Talon Acquisition,
a certificate executed by a Responsible Officer of the Borrower certifying that
the Talon Acquisition complies with the requirements set forth in this
Section 7.03(q); and

 

4



--------------------------------------------------------------------------------

(v) the Talon Acquisition shall be consummated in accordance with the Talon
Acquisition Agreement.”

(h) Section 7.04(c) of the Credit Agreement is amended in its entirety, so that
as amended Section 7.04(c) shall read as follows:

“(b) in connection with any Permitted Acquisition, Step Two of the Allos
Acquisition and the Talon Acquisition, any Subsidiary of the Borrower may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided that (i) the Person surviving such merger
shall be a wholly-owned Subsidiary of the Borrower and (ii) in the case of any
such merger to which any Loan Party (other than the Borrower) is a party, such
Loan Party is the surviving Person; and”

(i) Section 7.06(e) of the Credit Agreement is amended in its entirety, so that
as amended Section 7.06(e) shall read as follows:

“(c) the Borrower and each Subsidiary may make Earnout Payments in connection
with the Allos Acquisition, the Talon Acquisition or a Permitted Acquisition;
provided that, if an Event of Default has occurred and is continuing, the
Borrower or such Subsidiary may make such Earnout Payment with the proceeds
received from an issuance of Equity Interests; and”

(j) Section 7.06 of the Credit Agreement is further amended by (i) deleting the
word “and” from the end of subsection 7.06(e), (ii) replacing the period at the
end of subsection 7.06(f) with “; and”, and (iii) adding the following new
subsection 7.06(g) after subsection 7.06(f):

“(g) the Borrower and each Subsidiary may make Restricted Payments to any Person
that owns an Equity Interest in Talon as of the First Amendment Effective Date
solely for the purpose of funding the redemption, purchase or other acquisition
or retirement for value of such Equity Interests in Talon; provided, however,
that the aggregate amount of all such Restricted Payments at any time shall not
exceed $500,000.”

(k) Section 7.11(a) of the Credit Agreement is amended by inserting the
following at the end of Section 7.11(a):

“Notwithstanding anything to contrary contained in this Agreement, for the
period from the First Amendment Effective Date until August 30, 2013, the Talon
Acquisition shall not be given effect for the purposes of calculating the
Consolidated Interest Coverage Ratio.”

 

5



--------------------------------------------------------------------------------

(l) Section 7.11(b) of the Credit Agreement is amended by inserting the
following at the end of Section 7.11(b):

“Notwithstanding anything to contrary contained in this Agreement, for the
period from the First Amendment Effective Date until August 30, 2013, the Talon
Acquisition shall not be given effect for the purposes of calculating the
Consolidated Leverage Ratio.”

(m) Section 7.16 of the Credit Agreement is amended in its entirety, so that as
amended Section 7.16 shall read as follows:

“7.16 Amendment, Etc. of Allos Acquisition Documents, Talon Acquisition
Documents and Indebtedness.

(a) Cancel or terminate any Allos Acquisition Document or any Talon Acquisition
Document or consent to or accept any cancellation or termination thereof to the
extent that such cancellation or termination would be materially adverse to the
interests of Administrative Agent or any Lender;

(b) Amend, modify or change in any manner any term or condition of any Allos
Acquisition Document or any Talon Acquisition Document or give any consent,
waiver or approval thereunder in any manner materially adverse to the Lenders in
their capacities as lenders, without the consent of the Administrative Agent
(such consent not to be unreasonably withheld, conditioned or delayed); or

(c) take any other action in connection with any Allos Acquisition Document or
any Talon Acquisition Document that would impair the rights or interests of the
Administrative Agent or any Lender.”

(n) Schedule 1.01(b) of the Credit Agreement is hereby amended by deleting it in
its entirety and inserting Schedule 1.01(b) attached hereto in lieu thereof.

2. Effectiveness; Conditions Precedent. The effectiveness of this Amendment and
the amendments provided in Section 1 are subject to the satisfaction of the
following conditions precedent:

(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:

(i) original counterparts of this Amendment, duly executed by the Borrower, the
other Loan Parties, the Administrative Agent, and the Required Lenders, together
with all schedules thereto duly completed; and

 

6



--------------------------------------------------------------------------------

(ii) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably request;

(b) if, after giving effect the reduction in Aggregate Commitments as set forth
in Section 1(n) of this Amendment the Total Outstandings exceed such new
Aggregate Commitments, the Borrower shall have repaid Revolving Loans, Swingline
Loans and L/C Borrowings (together with all accrued but unpaid interest thereon)
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2 unless, after the
prepayment of the Revolving Loans and Swingline Loans, the Total Outstandings
exceed the Aggregate Commitments at such time; and

(c) all other fees and reasonable and documented out-of-pocket expenses payable
to the Administrative Agent and the Lenders (limited in the case of legal fees
to the fees and expenses of one legal counsel to the Administrative Agent and
the Lenders taken as a whole) to the extent invoiced with reasonable detail at
least one (1) Business Day prior to the First Amendment Effective Date shall
have been paid in full (without prejudice to final settling of accounts for such
fees and expenses).

3. Consent of the Loan Parties. Each Loan Party hereby consents, acknowledges
and agrees to the amendments set forth herein and hereby confirms and ratifies
in all respects the Loan Documents to which it is a party (including without
limitation the continuation of payment and performance obligations of such Loan
Party and the effectiveness and priority of any Liens granted thereunder, in
each case upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of such Loan Documents against such
Loan Party in accordance with its terms.

4. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Borrower and each other Loan
Party represents and warrants to the Administrative Agent as follows:

(a) At the time of and immediately after giving effect to this Amendment, the
representations and warranties made by each of the Borrower and each other Loan
Party in Article V of the Credit Agreement, and in each of the other Loan
Documents to which it is a party, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties are
true and correct as of such earlier date;

(b) No Default or Event of Default has occurred and is continuing or will exist
after giving effect to this Amendment;

(c) Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;

 

7



--------------------------------------------------------------------------------

(d) The Guarantors party hereto are the only Persons that are required to be a
party to the Guaranty pursuant to the terms of the Credit Agreement and the
other Loan Documents; and

(e) This Amendment has been duly authorized, executed and delivered by the
Borrower and each other Loan Party and constitutes the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

5. Entire Agreement. This Amendment, together with the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 11.01 of the
Credit Agreement.

6. Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy, facsimile or other electronic transmission (including
.pdf) shall be effective as delivery of a manually executed counterpart of this
Amendment.

8. Governing Law. This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and performed entirely within such State, and shall be
further subject to the provisions of Sections 11.14 and 11.15 of the Credit
Agreement.

 

8



--------------------------------------------------------------------------------

9. Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

10. References. From and after the date hereof, all references in the Credit
Agreement and any of the other Loan Documents to the “Credit Agreement” shall
mean the Credit Agreement, as amended hereby and as from time to time hereafter
further amended, modified, supplemented, restated or amended and restated.

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, each other Loan Party, the Administrative Agent,
each Lender and their respective successors and assignees to the extent such
assignees are permitted assignees as provided in Section 11.06 of the Credit
Agreement.

[Signature pages follow.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their duly authorized officers, all as of the day and year
first above written.

 

BORROWER:     SPECTRUM PHARMACEUTICALS, INC.       By:   /s/ Kurt A. Gustafson  
    Name:   Kurt A. Gustafson       Title:   Executive Vice President and Chief
Financial Officer GUARANTORS:     ALLOS THERAPEUTICS, INC.     By:   /s/ Abraham
N. Oler     Name:   Abraham N. Oler     Title:   President     RIT ONCOLOGY, LLC
    By:   /s/ Brett L. Scott     Name:   Brett L. Scott     Title:   Manager    
SPECTRUM PHARMACEUTICALS INTERNATIONAL
HOLDINGS, LLC     By:   Spectrum Pharmaceuticals, Inc.     Its:   Managing
Member     By:   Kurt A. Gustafson     Name:   Kurt A. Gustafson     Title:  
Executive Vice President and Chief Financial Officer

Spectrum

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Denise Jones Name:  
Denise Jones Title:   Assistant Vice President

Spectrum

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:   /s/
John C. Plecque Name:   John C. Plecque Title:   Senior Vice President

Spectrum

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:   /s/ Dennis Kim Name:   Dennis Kim
Title:   Vice President

Spectrum

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01(b)

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 33,333,333.34         66.666666667 % 

Wells Fargo Bank, National Association

   $ 16,666,666.66         33.333333333 %    

 

 

    

 

 

 

Total

   $ 50,000,000.00         100.000000000 %    

 

 

    

 

 

 

Schedule 1.01

Initial Commitments and Applicable Percentages